Steele Hays, Justice, dissenting. I believe the will was ambiguous and hence, the trial court should have taken proof of the intent of the testatrix. Her will makes an unqualified bequest of “my savings at First Federal Savings and Loan Association in Van Burén, Arkansas.” Whether those savings are in one account or in several accounts, the language is all inclusive. The following sentence— “Her name has been placed on this account”— creates the problem, as it cannot be squared with the fact there were three accounts as opposed to one. The two sentences cannot be reconciled and appellant was entitled to offer proof as to what the testatrix intended. In Martin v. Simmons First National Bank, 250 Ark. 774, 467 S.W.2d 165 (1971) we summarized the law: “Whenever there is uncertainty as to the intention of a testator, which cannot be clearly ascertained when the words of his Will are considered in their ordinary sense, the court must read the language employed by the testator in the light of the circumstances existing when the Will was written and in order to put itself in the place of the testator, as nearly as possible, may consider all surrounding facts and circumstances known to him, including the condition, nature and extent of the testator’s property, his relations with his family and other beneficiaries named, the motives which may reasonably be supposed to influence him, the subject matter of the gift, the financial condition of the beneficiary and other such matters.” Murphy v. Morris, Executor, 200 Ark. 932, 141 S.W.2d 518, Rufty v. Brantley, 204 Ark. 32, 161 S.W.2d 11; Thompson v. Arkansas National Bank of Hot Springs, Trustee, 220 Ark. 802, 249 S.W.2d 958; Eagle v. Oldham, 116 Ark. 565, 174 S.W. 1176.” I would reverse and remand. Purtle, J., joins.